UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OCF NEW YORK

 

PETER RODRIGUEZ,

Plaintiff,

21l-cv-1810 (UGK)

ORDER

- against -
CAPTAIN COHALL, ET AL.,

Defendant.

 

JOHN G. KOELTL, District Judge:

A teleconference is scheduled for Wednesday, May 19, 2021 at
12:00 p.m. The facility where the defendant is housed shall make
the plaintiff available for the conference. The parties shall
dial in at 888-363-4749, with access code 8140049. Counsel for
the defendants shall forward a copy of this order to the facility
where the plaintiff is housed and shall make all arrangements with

the facility to have the plaintiff available for the conference.

SG ORDERED.

Dated: New York, New York
May 13, 2021

\cte Mh,

n G. “Heit
Unite States District Judge

USDS SDS SDNY
Doc (!MENT
LEC ; RONICALLY

   

 
 
 
 

FILED

  

 
